DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the measuring of the monitored property of the cable or wire directly on the return member (Claim 2), textile machine (Claim 6), winding machine (Claim 9), return member comprises a tension sensor (Claim 13), connection bus (Claim 14), and second feed/tensioner device (Claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no mention of a second feed/tensioner device, as claimed in claim 15, in the specification. The specification only mentions and the drawings only show one feed/tension device 4.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
Claims 5-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 5, the limitation, “at least one property”, in line 2, renders the claim vague and indefinite, because it is unclear if it is the same property as in line 5 of claim 1 or a different property. For the Office Action below, it is presumed to be the same property.

Regarding Claim 6, the limitation, “at least one property”, in line 2, renders the claim vague and indefinite, because it is unclear if it is the same property as in line 5 of claim 1 or a different property. For the Office Action below, it is presumed to be the same property.
Claim 6 recites the limitation "the textile machine" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 

Regarding Claim 7, the limitation, “at least one property”, in line 2, renders the claim vague and indefinite, because it is unclear if it is the same property as in line 5 of claim 1 or a different property. For the Office Action below, it is presumed to be the same property.

Claim 9 recites the limitation "the winding machine" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pestalozzi (US-3502828). Regarding Claim 1, Pestalozzi discloses a method for feeding a metal cable 20 twisted and braided into a plurality of braids (see Column 1, Lines 11-14) or a flat wire (intended use, the device of Pestalozzi is capable of feeding any cable or wire, including flat wire) from a spool 22 to an operating machine 70,24 which processes it, said feeding comprising unwinding the cable or wire 20 from the spool 22, measuring at least one monitored property of the cable or wire from among its tension, velocity and quantity delivered, any adjustment of the property and feeding of the cable or wire to the machine with the aforesaid property being held constant (see Column 6, Line 46 – Column 7, Line 40 describing measuring and maintaining the tension constant), the cable or wire being unwound in a controlled way in a direction at right angles (see Figure 2) to the axis (at center of 22) of the spool 22, wherein the controlled unwinding takes place by passing the cable 20 leaving the spool 22 over a return member 53,56 located at a short distance from such spool and associated with a support member 44 for the spool 22, this controlled unwinding preventing the cable 20 from changing its structure through .

Regarding Claim 3, Pestalozzi discloses driving the spool 22 by its own electric motor 40 associated with said supporting member, said driving being obtained at a velocity such as to maintain unwinding of the cable or wire 20 at right angles to the axis (at center of 22) of the spool (Figures 1-6).

Regarding Claim 4, Pestalozzi discloses the cable or wire 20 unwinds from the spool 22 with the controlled property being held constant during said unwinding (see Column 6, Line 46 – Column 7, Line 40 describing measuring and maintaining the tension constant) (Figures 1-6).

Regarding Claim 5, Pestalozzi discloses the at least one property (tension) of the cable or wire 20 is monitored by a device 48 feeding the cable or wire 20 located between the spool 22 and the operating machine 70,24, said 4Docket No.: 072924-000941 feed device 48 controlling a braking torque applied to the electric motor 40 rotating said spool 22 (see Column 6, Line 46 – Column 7, Line 40 describing measuring, maintaining, and controlling, via motor torque, the tension constant) (Figures 1-6).

Regarding Claim 6, Pestalozzi discloses the at least one property (tension) of the cable or wire 20 is monitored by a tensioning member 48 located between said spool 22 and the textile machine 70,24 (see Column 6, Line 46 – Column 7, Line 40 describing measuring, maintaining, and controlling, via motor torque, the tension constant) (Figures 1-6).



Regarding Claim 8, Pestalozzi discloses a system for feeding a twisted braided metal cable 20 (see Column 1, Lines 11-14) or a flat wire (intended use, the device of Pestalozzi is capable of feeding any cable or wire, including flat wire) to an operating machine 70,24 which processes it, said system implementing the method according to claim 1 (as advanced above) and comprising a spool 22 for such cable or wire 20, means 48 to measure at least one monitored property of the cable or wire 20 from among its tension (see Column 6, Line 46 – Column 7, Line 40 describing measuring, maintaining, and controlling, via motor torque, the tension constant), its feed velocity or quantity of wire delivered, means 48 to provide monitoring of any measured property and for feeding said cable or wire to said machine 70,24 holding said at least one property at a constant value (see Column 6, Line 46 – Column 7, Line 40 describing measuring, maintaining, and controlling, via motor torque, the tension constant), the cable or wire 20 detaching itself at right angles (see Figure 2) from such spool 22 or support 44 with reference to a longitudinal axis (at center of 22) of said spool 22, wherein a return member 53,56 for the cable or wire 20 is provided close to the spool 22 which controls detachment of the wire from such spool 22 at right angles (see Figure 2), said return member 53,56 being associated with the supporting member 44 for said spool 22, said cable or wire 20 having the braided structure or flat conformation which remains unchanged at least from such time as its property is measured as far as the operating machine 70,24 (inherent result as the structure and method steps are the same as Applicant’s invention) (Figures 1-6).



Regarding Claim 10, Pestalozzi discloses the spool 22 is driven by its own electric motor 40 associated with the supporting member 44 for the return member 53,56, said spool 22 being driven in rotation about its own 5Docket No.: 072924-000941 longitudinal axis (at center of 22) by such electric motor 40 at a constant velocity (see Column 6, Line 46 – Column 7, Line 40 describing measuring, maintaining, and controlling, via motor torque, the tension constant, and as the torque of the motor is changed, the velocity is not changed) (Figures 1-6).

Regarding Claim 11, Pestalozzi discloses the means 48 for measuring the monitored property are a feed device 48 for the cable or wire 20 to the operating machine 70,24, said feed device 48 applying a braking torque to the electric motor 40 rotating said spool 22 (see Column 6, Line 46 – Column 7, Line 40 describing measuring, maintaining, and controlling, via motor torque, the tension constant) (Figures 1-6).

Regarding Claim 12, Pestalozzi discloses the means 48 for measuring the monitored property is a tension sensor member 48 close to the spool 22 (see Column 6, Line 46 – Column 7, Line 40 describing measuring, maintaining, and controlling, via motor torque, the tension constant) (Figures 1-6).

Regarding Claim 14, Pestalozzi discloses the feed device 48, wherein a connection bus (implicit connection between limit switch 80 and motor 40 to control the motor torque to control the tension as described in Column 6, Line 46 – Column 7, Line 40) connects such feed device 48 to the operating .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pestalozzi (US-3502828). Regarding Claim 15, Pestalozzi discloses the system according to claim 11, as advanced above, comprising a feed device 48 (Figures 1-6), but does not expressly disclose a second feed/tension device operating synchronously with the first feed device. 
However, it would have been an obvious engineering design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second feed/tension device to ensure constant tension along the entire length of the path the wire passes from the spool to the operating machine, particularly, in the case where there is a long distance between the two in which the cable or wire could lose tension.

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pestalozzi (US-3502828) in view of Stewart et al. (US-20180002133). Regarding Claims 2 and 13, Pestalozzi discloses the method according to claim 1 and the system according to claim 8, as respectively advanced above but does not expressly disclose provision is made for measuring the monitored property of the cable or wire directly on said return member; and said return member comprises a tension sensor.
However, Stewart et al. teaches a method and system for feeding strand material wherein the strand material being unwound in a controlled way in a direction at right angles to the axis (defined by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590.  The examiner can normally be reached on Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E DONDERO/               Primary Examiner, Art Unit 3619